Exhibit 10.67

ANNUAL BASE SALARIES APPROVED FOR NAMED EXECUTIVE OFFICERS

OF

WORTHINGTON INDUSTRIES, INC.

Effective June 28, 2017, the Compensation Committee of the Board of Directors of
Worthington Industries, Inc. (the “Registrant”) approved base salary increases
for the following executive officers of the Registrant who either are named
executive officers of the Registrant for purposes of the disclosure included in
the Registrant’s Proxy Statement for the 2016 Annual Meeting of Shareholders
held on September 29, 2016 and/or will be named executive officers of the
Registrant for purposes of the disclosure to be included in the Registrant’s
Proxy Statement for the 2017 Annual Meeting of Shareholders to be held on
September 27, 2017. All base salary increases will become effective August 27,
2017.

 

Name and Principal Position

   Base Salary  

John P. McConnell

Chairman and Chief Executive Officer of the Registrant

  

$

663,063

 

Mark A. Russell

President and Chief Operating Officer of the Registrant

  

$

557,333

 

B. Andrew Rose

Executive Vice President and Chief Financial Officer of the Registrant

  

$

503,773

 

Geoffrey G. Gilmore

President, Worthington Cylinder Corporation

  

$

504,000

 

Virgil L. Winland

Senior Vice President-Manufacturing of the Registrant

  

$

375,920

 

John G. Lamprinakos

President, The Worthington Steel Company

  

$

375,000

 